This suit was instituted in county court of Hardin county by appellant, D. L. Williams, against appellees, C. A. Nantz and Tom Yarbrough, to recover the possession of certain sawmill machinery, and for damages in the sum of $250 for rental on the machinery. On trial to the court without a jury judgment was entered in favor of appellees, supported by conclusions of fact and law. The trial was had, however, upon an agreed statement of facts raising issues satisfactorily supporting the trial court's judgment. It was purely a fact case and no useful purpose would be served by reviewing the testimony.
The judgment of the lower court is in all things affirmed.
 *Page 99